PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/892,702
Filing Date: 20 Nov 2015
Appellant(s): Michiels et al.



__________________
Alexander H. Spiegler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on May 3, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Claims 2 and 4-36 are pending.  
Claims 5-17, 19-28, 32, and 33 are withdrawn. 
Claims 2, 4, 18, 29-31, and 34-36 stand rejected.
Every ground of rejection set forth in the Office action dated October 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.
I.	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 4, 18, 29, 31, 34, and 36 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN1247699A, published March 22, 2000; English translation), in view of Arncken et al (Hybrid Varieties for Organic Cereals, June 2005, Coop Naturaplan Fund Organic Seed Project) and Huang et al (WO1998048612 published May 11, 1998; English translation). 
The claims are directed to a method for producing a herbicide-tolerant hybrid seed, comprising producing pre-basic seed by crossing the A-line and the B-line, 
Wang teaches a three-line rice hybridization method, comprising the crossing of the male sterile line with the maintainer line, wherein an herbicide resistance transgene, including the bar gene, had been introduced into the maintainer line (pages 1 and 2 of the translation).  Wang et al teach that the herbicide resistance transgene could be introduced into the maintainer line using transformation or breeding (page 2).  Wang et al teach that the result of said cross is a male sterile line that comprises herbicide resistance gene (corresponding to the instant “A-line”).  Wang et al teach that the application of the herbicide will remove non-sterile seedlings; and teach that one of the advantages of said method is being able to produce high purity seeds for the production of the hybrid seed (pages 2 and 4 of the translation).  Wang et al teach the male-sterile, the maintainer, and the restorer rice lines, including wherein the maintainer comprises the bar gene (pages 5 and 6 of the translation; Fig. 3 and 4).  
Wang et al do not expressly teach crossing the A-line and the B-line at the pre-basic seed stage, or crossing the herbicide-resistance-comprising B-line with the A-line at the basic seed stage. 
Arncken et al teach the art-standard CMS three-line hybrid production system and its application in rye.  Arncken et al teach that at the pre-basic seed production stage, the male sterile A-line is pollinated by the pollen of the maintainer line, which is a 
Arncken et al teach that established CMS systems are available for a large number of crops and that using CMS, hybrid seed can be produced economically and on a large scale (pg. 12, paragraphs 1 and 3). 
	Huang et al teach a three-line hybridization system, wherein the herbicide resistant gene is introduced into the restorer line, such that the restorer is herbicide resistant.  Huang et al teach hybridizing said restorer with the sterile line to produce herbicide resistant rice seed (page 5 of the translation).  Huang et al teach using the bar or pat genes, and that their product, phosphinothricin acetyltransferase, provides resistance against glutamine synthetase inhibitors (pages 4 and 6 of the translation).  Huang et al teach that the bar or pat genes could be introduced into the maintainer rice line either via transformation or conventional breeding (page 3 of the translation).  Huang et al teach male sterile lines and restorer lines (pages 6-7 of the translation).  Huang et al teach a number of advantages of their method (page 8 of the translation).
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Wang using the teachings of Arncken et al and cross the B-line comprising the bar gene with the A-line at the basic seed stage to obtain the herbicide resistant A-line, followed by a cross to a male fertile 
One would have been motivated to combine said teachings because it would ensure the supply of the herbicide resistant A-line for the cross with the R-line, resulting in the F1 hybrid having the herbicide resistance transgene.  
In addition, it would have been obvious to use non-transgenic A- and B-line at the pre-basic stage, because it would maintain a population of the CMS A-line that could be used to introduce other genes or traits of interest, including genes conferring resistance to herbicides, such as EPSPS, also taught by Wang (see page 3). 
It would have been also obvious to further modify the resultant method using the teachings of Huang et al and introduce the herbicide resistance gene not only into the B-line, but the R-line as well, as suggested by Huang et al.  Doing so would enable one to remove non-resistant F1 plants by applying the herbicide, thus ensuring the purity of the hybrid seed, as well as its herbicide resistance. 
Given that both, Wang and Huang et al reduced their invention to practice and the availability of A-, B-, and R-lines in a variety of species, one would have had reasonable expectation of success. 

Claims 30 and 35 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN1247699A, published March 22, 2000; English translation), in view of , as applied to claim 2 above, and further in view of Toldi et al (Plant Cell Reports (2000) 19:1226-1231). 
	The claims are drawn to the method of claim 2, wherein the herbicide tolerance is provided by a variant allele endogenous to said plant.  The teachings of Wang, Arncken et al, and Huang et al have been set forth above.  The references do not expressly teach a plant having endogenous resistance to glutamine synthetase inhibitors. 
	Toldi et al teach using a selection method to produce rice tolerant to PPT (Abstract).  Toldi et al teach obtaining fertile rice plants that showed tolerance to PPT under greenhouse conditions (Discussion on pages 1230-1231).  Toldi et al teach that their data on glutamine synthetase activity indicated that in their PPT-tolerant plants either the enzyme was produced in greater amounts or the enzyme with higher activity was produced (pg. 1231, left col.).  It is noted that regardless of the mechanism, the PPT resistance in the plants of Toldi et al must necessarily have been provided by a gene endogenous to rice.  Since the instant claim recites no structure for the “variant allele,” an allele naturally present in the rice plants of Toldi et al will read on the “variant allele” that is endogenous to said plant.  
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the method made obvious by the teachings of Wang, Arncken et al, and Huang et al, and introgress the resistance to PPT into a rice line, including a maintainer, using conventional breeding techniques, as expressly suggested by Huang et al.  One would have been motivated to combine said teachings . 
(2) Response to Argument
I.	Claims 2, 4, 18, 29-31, and 34-36 do not comply with 35 U.S.C. 103(a)

	Appellant argues as follows: “The claims require the use of a male-sterile plant line comprising a herbicide tolerance gene in heterozygous or hemizygous state (AHT-line). The combination of references does not teach or suggest the use of such a plant line.  See Michiels Dec. at ¶ 9” (pages 3-4 of the Appeal Brief).  Appellant argues that Wang’s methods differ significantly from the claimed methods since introducing herbicide tolerance in the male sterile line “only at the basic stage of basic seed production is, and not at earlier stages, is an important aspect of the claimed methods. See Michiels Dec. at ¶ 11.  Arncken and Huang do not remedy Wang’s deficiencies nor would one of ordinary skill in the art have a reason to combine these references” (page 4 of the Appeal Brief). 
	Appellant argues that Arncken provides “only a basic description of a three line hybridization system (without the use of herbicide tolerance), and fails to provide details regarding seed production methods, challenges in hybrid seed production, or about improving seed production … The claimed methods significantly differ from Huang’s methods. Id. at ¶ 16. For example, the claimed methods introduce herbicide tolerance in the female A-line and the male restorer line (R-line), which is counterintuitive to Huang’s Id. Indeed, a person of ordinary skill in the art, reading Huang, would avoid introducing the herbicide tolerance in the female A-line because it would interfere with all the benefits of Huang’s method (e.g., quality control, removal of impurities)” (pages 4-5 of the Appeal Brief). 
	Appellant argues that “The claimed methods were validated in a post-filing date dissertation by Chou. See Michiels Dec. at ¶ 18. For example, Chou describes an experiment comparing seed production efficiency using the claimed methods (using an AHT line) and other methods (e.g., A-line with no HT, A-line with homozygous HT). Id. Dr. Michiels explains that the seed production scheme of the claimed method was designed to introduce herbicide tolerance without an influence on seed production efficiency. Id. at ¶ 20. Surprisingly, the claimed methods produced two-fold more seeds than other methods, thereby showing improved seed production efficiency. Id. at ¶ 19-20” (page 6 of the Appeal Brief). 
	Appellant argues that the submitted evidence shows unexpected results: “Dr. Michiels’ [Declaration] stated that “the seed production scheme of the method is designed to introduce only herbicide tolerance, and we did not expect any influence on seed production efficiency,” but surprisingly showed “much better seed production efficiency.” Michiels Dec. at ¶ 20. Second, Dr. Michiels’ statements are confirmed by the Chou dissertation itself. For example, Chou explains that “our hypothesis that the use of A-line/B’-line and R’-line as parents that produce no significant differences in the seed set yields on the female plants and other important agronomic traits with other combinations, would be tested.” Chou at 4. As such, Chou’s expectation was that the 
Appellant’s argument is not persuasive.  The Declaration of Dr. Frank Michiels filed under 37 C.F.R. 1.132 on July 21, 2020 has been fully considered but it is not sufficient to overcome the instant rejection. 
The Examiner maintains that any prima facie finding of obviousness necessarily involves modification of the prior art.  There is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  
In the instant case, it is not in dispute that the claimed invention differs from those of Wang or Huang et al.  For example, while the art does not expressly teach an AHT-line comprising the herbicide tolerance gene in a heterozygous or hemizygous state, such line would have resulted from the cross between the male sterile A-line and a B-line comprising the gene in a homozygous state, BHT-line, wherein obtaining the homozygous BHT-line being prima facie obvious, because it would ensure that all male-sterile progeny comprise the herbicide tolerance gene.  It is noted that Wang teaches crossing an herbicide tolerant maintainer line (corresponding to the instant BHT-line) with the male sterile line (A-line). 

The above understanding is consistent with the evidence in the art.  For example, a post-filing reference MacRobert et al teaches that in the context of maize hybrids, including three-way hybrids, the terms “basic,” “pre-basic,” and “certified” are used to refer to different production stages, to which different purity certification standards apply (Maize Hybrid Seed Production Manual, May 2014; pages 4-5).  Similarly, a prior art USDA publication teaches as follows: “The breeding process involves selection of the desired genetic traits and backcrossing those traits through several plant generations to ensure consistent reproduction in subsequent generations. This process culminates in what is called pre-basic seed (also known as breeder seed). Pre-basic seed is the purest form of seed and is always retained by the commercial breeder in sufficient quantities to ensure that it can be replicated to recreate the variety. Pre-basic seed is 
Wang et al teach introducing herbicide tolerance into the maintainer line (B-line) and crossing it with the male sterile line (A-line), thus obtaining an herbicide tolerant progeny (corresponding to the AHT-line), which progeny could later be separated from non-herbicide tolerant plants by applying the relevant herbicide.  At the same time, Huang et al teach introducing herbicide tolerance into the restorer line (R-line) for the express purpose of ensuring the purity of the production F1 seed. 
Combining the teachings of Wang et al and Huang et al by introducing the herbicide tolerance transgene into both the B-line and the R-line would have been obvious because after the cross between the B-line and the A-line, the presence of the herbicide tolerance trait would enable the breeder to eliminate non-tolerant (and thus non-male-sterile) progeny; and after the cross between the R-line and the herbicide tolerant A-line, it would ensure that all F1 commercial hybrid plants are herbicide tolerant. 
The product of the cross between the herbicide-tolerant B-line and non-herbicide tolerant male sterile A-line will be a line that would correspond to and read on the instant AHT line, wherein at least some of the progeny will necessarily be heterozygous for the tolerance gene. 
pre-basic stage would ensure the maintenance of a population of the male sterile A-line that could be used to subsequently introduce any genes or traits of interest, and to produce basic seed for crosses with any number of R-lines of interest. 
At the same time, an herbicide-tolerant AHT-line would be obtained at the basic seed stage by crossing the A-line with the herbicide-tolerant BHT-line (as taught by Wang).  The desirability of an herbicide tolerant A-line stems from having a supply of herbicide resistant A-line for the cross with the R-line (at the production stage), resulting in the F1 hybrid having the herbicide resistance transgene.  Any non-herbicide resistant plants could be killed by herbicide selection.  Having the R-line that also comprises the herbicide tolerance gene (in addition to AHT line) would ensure that all hybrid plants are herbicide tolerant.  
It is noted that the A-line and its herbicide tolerant counterpart, AHT-line, are CMS sterile, and thus require a fertile male parent.  Any contaminating A-line seeds that are not actually male sterile could be readily eliminated by applying the herbicide at the basic seed production stage, when the AHT-line is produced.  This would ensure seed purity at the production stage when the AHT-line is crossed with the R-line (or the RHT-line).  

The production of herbicide resistant A-line, maintainer and restorer is individually taught by the prior art.  Given that A-line is crossed with the B-line at the pre-basic and basic seed stages (see Arncken et al), and the fact that A-line is male sterile, it would have been obvious to introduce the herbicide resistance gene by crossing it with a BHT line.  Given that both B-line and R-line and inbred lines, it would have been obvious to ensure the presence of the herbicide tolerance transgene in said lines in homozygous state. 
The three-line hybrid breeding method, including the use of a male sterile A-line, fertile B-line, and a restorer line, was known in the art at the time of filing.  Introducing herbicide resistance genes into both the sterile line and the two fertile lines of the three-way hybrid system was also taught in the art (Wang et al and Huang et al).  The advantages of using herbicide tolerant A- and B-lines at the basic, not the pre-basic stage would have been apparent to one having ordinary skill in the art, as set forth above.  It is noted that “there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).
	With regard to the arguments directed to unexpected results in the Appeal Brief and Dr. Michiels’ Declaration, they are not persuasive for the following reasons. 
any plant and any herbicide tolerance gene, the evidence in paragraphs 18-20 of the Declaration and the post-filing Chou dissertation on which that evidence is based, is directed to specific rice lines.  See MPEP 716.02(d).
	Second, in order to be effective in rebutting a prima facie case of obviousness, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  MPEP 716.02(e).  In the instant case, Dr. Michiels’ Declaration relies on the data from Chou, a post-filing dissertation, and does not compare the claimed subject matter with the closest prior art.  Appellant argues, in the footnote 5 on page 7 of the Appeal Brief, that “applicant is not required to compare the claimed invention with the subject matter that does not exist in the prior art,” quoting In re Geiger, 815 F.2d 686, 689 (Fed. Cir. 1987).  The Examiner is not disputing the quoted portion of In re Geiger. But while said decision does not require a comparison to non-existent prior art, it still states that “evidence of unexpected results must compare the claimed invention with the closest prior art.” Id. (emphasis supplied).  See MPEP 716.02(e).  Such comparison is lacking in the Declaration. 
Third, neither the Appeal Brief nor the Declaration provide an explanation as to why the higher yield observed when the heterozygous AHT-line was crossed with the homozygous R-line would have been actually unexpected.  On the other hand, given the well-known phenomenon of heterosis, one would have reasonably expected that a hybrid between the AHT-line plants that are heterozygous for herbicide tolerance and 
With regard to dependent claims 30 and 35, Appellant’s argument is not persuasive.  For the reasons set forth above, the rejection of claim 2 is maintained.  The Toldi reference teaches the additional limitations recited in said two claims.  Appellant has not set forth any arguments directed to the teachings of Toldi et al.  Therefore, the rejection of claims 30 and 35 is maintained as well. 
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Respectfully submitted,
/MYKOLA V. KOVALENKO/
Primary Examiner, Art Unit 1662

Conferees:

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663